PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KUFE et al.
Application No. 16/028,662
Filed: 6 Jul 2018
Patent No. 11,136,410
Issued: 5 Oct 2021
:
:
:	REQUEST FOR INFORMATION
:
:
:
Docket No. GENU.P0032US.D1


This is a Request for Information in response to the application for patent term adjustment under 37 CFR 1.705(b), filed October 28, 2021, requesting that the patent term adjustment be corrected from 151 to 217 days.

This Request for Information is not the Director’s decision on the Patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

On October 5, 2021, the instant application issued as Patent No. 11,136,410, with a patent term adjustment of 151 days.  The Office determined a patent term adjustment of 151 days based upon 241 days of “A” delay plus 91 days of “B” delay, reduced by 181 days of Applicant delay.  The instant application for patent term adjustment is timely filed within two months of the patent issue date.
  
Discussion

37 CFR 1.704(d)(1) states, in part (emphasis added):


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or



	each item of information contained in this Supplemental Information Disclosure 	Statement was first cited in any communication from a patent office in a counterpart 	foreign or international application or from the Office, and this communication was not 	received by an individual designated in 37 C.F.R. § 1.56(c) more than thirty days prior to 	the filing of this Supplemental Information Disclosure Statement , or is a communication 	that was issued by a patent office in a counterpart foreign or international application or 	by the Office, and this communication was not received by any individual designated in 	37 C.F.R. § 1.56(c) more than thirty days prior to the filing of this Supplemental 	Information Disclosure Statement. 

This statement differs from the statement set forth in 37 CFR 1.704(d)(1).  As such, the assessment of 50 days for the filing of the Information Disclosure Statement on              November 18, 2020 was proper. Similarly, the supplemental IDS filed June 9, 2021 also did not contain a proper 37 CFR 1.704(d) statement.

The presence (or absence) of a 37 CFR 1.704(d) statement is decisive.  Only by compliance with the certification requirement of 37 CFR 1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 CFR 1.704(c)(8).  The rule does not provide for the Office making any further inquiry into the applicability of 37 CFR 1.704(d).

The Office is seeking the following:
	
	It appears that petitioner wants to obtain the benefit of two Rule 1.704(d) statements. In 	order to receive such benefit, the statements under Rule 1.704(d) must be made (the 	Office will not waive the requirement to make the statement) and a petition under 37 	CFR 1.183 (including the petition fee) must be filed and granted to waive the requirement 	of Rule 1.704(d) that the statements accompany each IDS.

					Conclusion

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information.  This two month period is extendable under 37 CFR 1.136(a).  If Patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny Patentee’s petition with respect to the issues for which the information was requested.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor - Office of Petitions